DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Specification
The disclosure is objected to because of the following informalities:
[0012]: Near the end of the paragraph, “outlet;a bypass” appears to lack a space after the semicolon.
[0027]: Near the end of the paragraph, “coupling clips 36” appears to be a typographical error for “coupling clips 34”; and “coupling structure. , and seal receiving surface” appears to be a misstatement of “coupling structure[[. ]], and a seal receiving surface.”
[0033]: In line 7, “central opening 30” appears to be a typographical error for “central opening 32.”
[0034]: In line 2, “bypass valve 52” appears to be a typographical error for “bypass valve 50.”
[0035]: In line 4, “a annular bypass valve” appears to be a typographical error for “an annular bypass valve.” In the middle of the paragraph, “As isolation radial seal 66” appears to be a typographical error for “An isolation radial seal 66.”
[0038]: Near the end of the paragraph, “bayonet style coupling 72” appears to be a typographical error for “bayonet style coupling 78” (see “outer radial seal 72” and reference character 78 in Fig. 8); and “assembly 40” appears to be a typographical error for “assembly 20” (see [0027] and elsewhere). 
Appropriate correction is required.

Drawings
The drawings are objected to because:
“16” in Fig. 10 appears to be a typographical error for “12.” See Figs. 1 and 9 and [0026] (“return line 12”).
“12” in Fig. 10 appears to be a typographical error for “10.” See Figs. 1 and 9 and [0026] (“reservoir 10”).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 16. See Figs. 9 and 10. 
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the peripheral radial outlet must be shown or the feature canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1: In line 3, “there through” appears to be a typographical error for “therethrough.” Applicant may wish to correct occurrences of this error in the specification. In line 6, the claim recites “the spaced endcap.” Since there is no clear antecedent to the term (line 2: first and second endcaps are implied to be mutually spaced), Applicant is respectfully advised to instead recite “the other endcap” or otherwise rely upon previously presented text. In lines 10 and 13, “at least one filter element” appears to be a misstatement of “the at least one filter element.” See line 2. In lines 10 and 13, Applicant is respectfully advised to avoid inappropriate capitalizations. See claim 20.
Claims 2-13 and 15-19: Applicant is respectfully advised to provide commas at the end of each preamble. See examples in MPEP 608.01(n)(A).
Claim 2: Applicant is respectfully advised to provide appropriate articles to improve grammar and clarity (e.g., a clip ridge; coupling clips of the adjacent universal; a seal receiving surface).
Claim 4: Applicant is respectfully advised to provide appropriate articles/names/adjectives to improve clarity and to differentiate claim elements, with the articles being differentiated from those of other claims (i.e., the universal alignment and coupling structure of an endcap is not the same feature as that of a tank bushing, even if they are structurally the same or similar). A suggested amendment would rename the structure (e.g., a tank bushing universal alignment and coupling structure) and clarify the association of each element thereof (e.g., a respective central opening; a respective clip ridge; etc.).
Claim 8: Is with claim 4, Applicant is respectfully advised to provide appropriate articles/names/adjectives to improve clarity and to differentiate claim elements.
Claim 9: In line 3, “the seat” appears to be a misstatement of “the bypass seat” (claim 8, line 2), and “a annular” appears to be a typographical error for “an annular.”
Claim 10: In line 4, “the seat” appears to be a misstatement of “the bypass seat.”
Claim 11: Applicant is respectfully advised to amend the claim to make use of terms already introduced into previous claims to improve clarity and consistency, e.g., “wherein the at least one filter element includes at least two filter elements, with the at least two filter elements.”
Claim 14: In line 2, Applicant is respectfully advised to remove the inappropriate capitalization. In line 3, “there through” appears to be a typographical error for “therethrough.” Applicant is respectfully advised to provide appropriate articles to improve clarity as discussed above.
Claims 15-17: In line 4, the claim recites “the spaced endcap.” Since there is no clear antecedent to the term, Applicant is respectfully advised to instead recite “the other endcap” or otherwise rely upon previously presented text.
Claim 18: In line 3, “of at least one filter element” appears to be a misstatement of “of the at least one filter element.” As with claim 4, Applicant is respectfully advised to provide appropriate articles/names/adjectives to improve clarity and to differentiate claim elements.
Claim 19: In line 3, “of at least one filter element” appears to be a misstatement of “of the at least one filter element.” As with claim 4, Applicant is respectfully advised to provide appropriate articles/names/adjectives to improve clarity and to differentiate claim elements. In the third-to-last line, “a annular” appears to be a typographical error for “an annular.” In the second-to-last line, Applicant is respectfully advised to amend “the filter assembly is acting” to “the filter assembly acts” since the claim elsewhere does not use verbs in the present participle (e.g., is configured/includes).
Claim 20: Applicant is respectfully advised to provide appropriate articles to improve grammar and clarity. In line 10, “a annular” appears to be a typographical error for “an annular.” In line 11, Applicant is respectfully advised to amend “the filter assembly is acting” to “the filter assembly acts” since the claim elsewhere does not use verbs in the present participle. In lines 10 and 15, “the seat” appears to be a misstatement of “the bypass seat.”
Appropriate correction is required.

Claim Interpretation
The claims recite a “universal alignment and coupling structure.” The term “universal” is not defined by the specification. Since the disclosure describes instances of the clamed “universal alignment and coupling structure” that are a part of different structures (e.g., claim 1: each endcap; claim 4: the tank bushing), the term “universal” is interpreted as relating to a capacity for the claimed alignment and coupling structure to be affixed to different structures. 
The term “bypass seat” appears to be a nonstandard term which is interpreted herein as a seal with a coupling structure that connects to a filter ([0012]: “a bypass seat with a universal alignment and coupling structure . . . including . . . seal receiving surface”). The bypass seat is also interpreted as including a feature that can be regarded as an outlet ([0012]: peripheral radial outlet).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 19: The claims recite a “bypass valve . . . configured to allow flow to selectively bypass the filter media of each filter element.” The disclosure does not appear to provide sufficient guidance to enable the skilled practitioner to make or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
The broadest reasonable interpretation of claims 1 and 19 covers a bypass valve that is configured to allow flow to selectively bypass the respective filter media of each filter element (i.e., a bypass valve that allows one filter media among more than one filter media to be bypassed based on a selection). The specification does not provide direction on how to provide a valve that is configured to perform such a bypass. At the time of filing, the state of the art was such that a disclosure of the functioning of a bypass valve must demonstrate flow paths for both the bypass and normal flow conditions, as well as a description or representation of the mechanism for diverting a flow toward the bypass flow path. For example, Evanovich et al. (US 7,252,759 B2) discloses the flow paths for the bypass and normal flow conditions (Fig. 1b) and the mechanism by which the disclosed bypass valve operates (col. 5, lines 34-43). Thus, in the instant application, the disclosed peripheral radial outlet ([0034], not shown) of a bypass seat 52 (claim 8), the bypass dish 62 that closes the peripheral radial outlet ([0035], claims 9, 20), and the "annular bypass valve operational area" ([0035], claim 9), wherein the bypass valve has an open bypass condition ([0037]) and springs 64 bias a dish 62 toward closing the peripheral radial outlet ([0035], end and claim 10), does not bear a reasonable correlation to the full scope of the claim, as these disclosures do not provide flow paths for the bypassing of filter media, flow paths through the filter media, or a principle of operation by which the disclosed valve accomplishes the claimed selective bypass. Therefore, the disclosure does not provide sufficient direction, does not provide working examples, and does not provide disclosure commensurate with the breadth of the claims. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in claims 1 and 19.
Claims 2-13 are rejected because of their dependence from claim 1.
Claim 20: The claim recites, bypass valve comprising a “bypass seat [that] includes a peripheral radial outlet,” and “a cup shaped bypass dish selectively closing the peripheral radial outlet of the seat,” wherein “pressure within the filter assembly is acting on the bypass dish to move the dish from closing the peripheral radial outlet.”
The broadest reasonable interpretation of claim 20 covers a bypass valve comprising a bypass dish that selectively closes a peripheral radial outlet of a bypass seat (i.e., a bypass valve that functions by closing a peripheral radial outlet in accordance with some selection). The specification does not provide direction on how to provide a valve with a bypass function that selectively closes a peripheral radial outlet of a bypass seat.  At the time of filing, the state of the art was such that a disclosure of the functioning of a bypass valve must demonstrate flow paths for both the bypass and normal flow conditions, as well as a description or representation of the mechanism for diverting a flow toward the bypass flow path. For example, Evanovich et al. (US 7,252,759 B2) discloses the flow paths for the bypass and normal flow conditions (Fig. 1b) and the mechanism by which the disclosed bypass valve operates (col. 5, lines 34-43). Thus, in the instant application, the claimed peripheral radial outlet ([0034], not shown) of a bypass seat 52 (claim 8) and the bypass dish 62 that closes the peripheral radial outlet ([0035], claims 9, 20), does not bear a reasonable correlation to the full scope of the claim, as these disclosures do not provide flow paths for the bypassing of filter media, flow paths through the filter media, flow paths to or from the claimed peripheral radial outlet, or a principle of operation by which the disclosed valve accomplishes the claimed bypass. Therefore, the disclosure does not provide sufficient direction, does not provide working examples, and does not provide disclosure commensurate with the breadth of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in claim 20.
Claims 2-13 are rejected because of their dependence from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In lines 7 and 8, the claim parenthetically recites limitations as “generally excludes.” The phrases beginning with the word “generally” are regarded as including exemplary claim language. 
Examples and preferences stated in the claims may lead to confusion over the intended scope of a claim. See 2173.05(d). For the purposes of examination only, these phrases will be interpreted as optional limitations.
The claim recites, “[a] bypass valve coupled to the central opening of one endcap of at least one filter element, wherein the bypass valve is configured to allow flow to selectively bypass the filter media of each filter element.” It is unclear what is meant by “selectively” and “each.” The relevant definition of “selective” provided by Merriam-Webster is “of, relating to, or characterized by selection.” It is unclear what the nature of the selection is, and so the metes and bounds of the claims are unclear. The phrase “selectively bypass the filter media of each filter element” suggests that the bypass valve or a user is able to select which of “each” filter element media is to be bypassed, but the disclosure does not provide any explanation to support this assumption, and it is not clear how the valve could operate to effect this selection. Regarding “each,” it is unclear if, for the case in which the “at least one filter element” includes more than one filter element, as “each” would imply, if the bypassing can be performed with respect to only one filter element’s media, without bypassing another. The written description and the figures do not appear to further clarify Applicant’s intent. For the purposes of examination only, the claim will be interpreted such that “selectively” means that a bypass occurs in response to some defined condition that is currently unclear, and the valve will be interpreted as being configured to bypass the media of individual filter elements only.
Claims 2-13 are rejected because of their dependence from claim 1.
Claim 3: The claim recites seal receiving surfaces that are axially aligned grooves. It is unclear what is meant by “axially aligned.” Fig. 7 depicts a cross section of a bypass valve 50 having a seal receiving surface 58 ([0034]). “Axial” is defined as a direction along the axis of the tie bar 80 or the central hollow stem 60 ([0035]). It is unclear in what sense the grooves of the receiving surface are aligned with the tie bar or the central hollow stem, since the figure suggests that the seal receiving surface is disposed on a plane that is orthogonal to the axial direction. For the purposes of examination only, “axially aligned” will be interpreted as “concentric,” consistent with Fig. 7.
Claim 6: The claim recites “the endcap.” The claim depends from claim 1, which recites, “first and second endcaps.” It is unclear what endcap is to be regarded as “the endcap.” For the purposes of examination only, the claim will be interpreted as reciting “tapered guides at a distal end thereof, wherein the tapered guides are configured to be paced from an adjacent endcap.”
Claim 10: The claim recites “the cup shaped bypass dish.” There is insufficient antecedent basis for this limitation, noting that the claim does not depend from claim 9. or the purposes of examination only, the claim will be interpreted as depending from claim 9.
Claim 19 is rejected upon the same basis as claim 1, i.e., in “the bypass valve is configured to allow flow to selectively bypass the filter media of each filter element,” the meanings of “selectively” and “each” are unclear, as the disclosure does not appear to support a valve that functions by a selection, or a valve that bypasses an individual filter media. For the purposes of examination only, the claim will be interpreted consistent with claim 1.
Claim 20: The claim recites, bypass valve comprising a “bypass seat [that] includes a peripheral radial outlet,” and “a cup shaped bypass dish selectively closing the peripheral radial outlet of the seat,” wherein “pressure within the filter assembly is acting on the bypass dish to move the dish from closing the peripheral radial outlet.” It is unclear what is meant by “selectively” closing, and it is unclear how the closing of the peripheral radial outlet relates to the “bypass” function of the claimed valve. [0034] recites a peripheral radial outlet of a bypass seat 52 (claim 8), but this feature is not shown. A bypass dish 62 closes the peripheral radial outlet ([0035], claims 9, 20), and the bypass valve has an open bypass condition ([0037]), and the springs 64 bias the dish 62 toward closing the peripheral radial outlet ([0035], end and claim 10). However, there is no visual representation of the peripheral radial outlet, there is no discussion of a basis of selection, and there is no relationship established between the peripheral radial outlet and the bypass function of the valve. For the purposes of examination only, the claim will be interpreted such that “selectively” means that a bypass occurs in response to some defined condition that is currently unclear, and the peripheral radial outlet will be interpreted as a part of a flow path for a normal flow condition through the valve.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 14-18. The concept of a modular inside out flow in-tank filter assembly comprising at least one filter element having spaced first and second identical endcaps each with a central opening therethrough and filter media extending between the endcaps, wherein each endcap includes a universal alignment and coupling structure around the central opening, including coupling clips configured to engage with an adjacent universal alignment and coupling structure, a clip ridge configured to receive and engage with coupling clips of an adjacent universal alignment and coupling structure, and a seal receiving surface configured to receive a seal around the central opening and between adjacent universal alignment and coupling structures (claim 14) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Hacker (US 2008/0308486 A1), which discloses a filter element 30 (Fig. 2; [0018]) with filter media 36 with a  central opening (Fig. 4; [0018]) having a first end cap 41 ([0019]) and a second end cap 88 ([0028]), wherein the first end cap includes latch fingers 54 ([0020]) (i.e., coupling clips) that snap over a ring 58 ([0021]) (i.e., clip ridge; see Fig. 3). However, the end caps are not identical, and the latch fingers are not universal, nor are they associated with an in-tank filter assembly.
Applicant is respectfully advised of the following additional subject matter which appears to be allowable:
A low-profile inside out flow in-tank filter assembly comprising: at least one filter element, wherein at least one of i) a ratio of the circumference of each filter element to the total height of the filter element from an outer surface of one endcap to the outer surface of the spaced endcap is at least 10:1, and ii) the ratio of the effective surface area of the filter media to the effective height of the filter media is greater than or equal to 2500 cm2/in; and a tank bushing coupled to the central opening of one endcap of at least one filter element, wherein the tank bushing is configured to mount the inside out flow in-tank filter assembly to a return line within a reservoir.
A bypass valve for an inside out flow filter assembly comprising a bypass seat with a universal alignment and coupling structure around a central opening, including coupling clips configured to engage with an adjacent universal alignment and coupling structure, a clip ridge configured to receive and engage with coupling clips of an adjacent universal alignment and coupling structure, and a seal receiving surface configured to receive a seal around the central opening and between adjacent universal alignment and coupling structures.
Evanovich et al. (US 7,252,759 B2) discloses an in-tank return line filter element mounted in a hydraulic reservoir (Abstract) comprising a bypass assembly (Fig. 1a; col. 5, lines 34-43). Miller et al. (US 4,343,697) discloses fluid filters of a hydraulic fluid reservoir (Abstract) with a pair of vertically stacked filter elements 94 (Fig. 3; col. 3, lines 38-39) and bypass valve assemblies 118 and 119 (col. 4, line 5). However, neither reference suggests the claimed filter element dimensions in an assembly using a tank bushing in a return line, or an analogous alignment and coupling structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772